Citation Nr: 0300602	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  02-01 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey

THE ISSUE

Entitlement to an increased evaluation for service-
connected residuals of fractures of both wrists, for the 
period prior to March 2002, currently evaluated as 20 
percent disabling.

(The issue of entitlement to an increased rating for the 
period from March 2002, for the service-connected 
residuals of fractures of both wrists, will be the subject 
of a later decision).

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]

ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel
INTRODUCTION

The veteran had active service from July 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in November 1997 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey, which denied a claim for an 
increased rating in excess of 20 percent, for residuals of 
fracture of both wrists.  The veteran submitted a notice 
of disagreement in February 1998, and after issuance of a 
statement of the case in May 2001, timely perfected an 
appeal to the Board.

The veteran testified before the undersigned member of the 
Board at a September 2002 hearing at the RO.  A copy of 
the transcript of that hearing is of record.  During the 
hearing, the veteran raised the issue of service 
connection for his heart condition, and this matter is 
referred to the RO for further action.


FINDINGS OF FACT

1. All relevant evidence necessary for disposition of the 
veteran's appeal has been obtained and associated with 
the claims file.

2. Prior to March 2002, residuals of fractures of both 
wrists are manifested by x-ray evidence of degenerative 
changes, with some limitation of motion when accounting 
for pain and other pathology such as weakness and 
impaired grip strength and other mild functional loss; 
limitation of motion productive of dorsiflexion less 
than 15 degrees or palmar flexion limited in line with 
the forearm, or favorable ankylosis, are not shown.





CONCLUSION OF LAW

Prior to March 2002, the schedular criteria for an 
evaluation in excess of 20 percent for service-connected 
residuals of fractures of both wrists with degenerative 
changes, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 
4.45, Diagnostic Codes 5003, 5010, 5214, 5215 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  It 
essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim, and provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in 
substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary 
to substantiate the claim.  As part of the notice, VA is 
to specifically inform the claimant of which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  Except as specifically noted, the new regulations 
are effective November 9, 2000.

The Board is satisfied that all relevant facts have been 
properly and developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  In this regard, the Board notes that by virtue of 
the rating decisions, statement of the case, and 
supplemental statements of the case, as well as other 
notices issued during the pendency of the appeal, the 
veteran and his representative have been advised of the 
laws and regulations governing the claim, and the basis 
for denial of the claim.  In the May 2001 Statement of the 
Case, the veteran was notified of the VCAA, and of what he 
could do to assist with his claim, and what evidence he 
needed to substantiate his claim; he was given notice of 
what evidence he needed to submit and what evidence VA 
would try to obtain.  An April 2002 supplemental statement 
of the case also informed him what evidence was needed to 
qualify for a higher rating.  VA examinations were 
scheduled for evaluation of his disabilities.  The veteran 
was afforded a hearing before the Board at the RO, and he 
and his representative have also been given ample 
opportunity to submit additional evidence and written 
argument

Under the circumstances, the Board finds that the veteran 
has been provided with adequate notice of the evidence 
needed to successfully prove his claim and that there is 
no prejudice to him by appellate consideration of the 
claim at this time without another remand of the case to 
the RO for providing additional assistance to the veteran 
in the development of his claim as required by the VCAA or 
to give the representative another opportunity to present 
additional evidence and/or argument.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The record on appeal demonstrates 
the futility of any further evidentiary development and 
that there is no reasonable possibility that further 
assistance would aid him in substantiating his claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).



Factual Background

Service connection is in effect from October 1945 for 
residuals of fracture of the wrist, rated as 20 percent 
disabling, which has remained unchanged.  The veteran 
filed a claim for increase in May 1997.

He underwent VA examination in July 1997, at which he 
reported a chronic discomfort in the wrists, worsening 
over the years.  He took no pain medication and had not 
been seeing a physician for treatment over the years.  He 
reported being unable to mow the lawn or do repairs around 
the house due to his wrists.  Activities of daily living 
such as shaving, bathing, grooming and dressing, feeding, 
cooking and shopping were otherwise unimpeded.

On physical examination, wrists were noted as normal to 
inspection.  Range of motion testing showed extension 
(dorsiflexion) to 60 degrees bilaterally; palmar flexion 
80 degrees on the left, 65 degrees on the right; radial 
deviation 20 degrees bilaterally; Ulnar deviation 40 
degrees bilaterally.  No crepitus was noted.  Strength for 
extension and resisted flexion was 4+/5 and somewhat pain 
limited.  Otherwise, hands were noted as functional, there 
was no evidence of overlying swelling about the wrists, 
and active and passive movements were same.  Pain was 
present on passive range past 60 degrees of palmar flexion 
bilaterally, and past 55 degrees of dorsiflexion 
bilaterally.  There was no excessive warmth over either 
wrist joint.

X-rays of the wrists revealed no evidence of acute 
fracture or dislocation.  Healed bilateral distal radius 
fractures were noted.  Diagnosis was history of bilateral 
wrist fracture, with beginnings of early degenerative 
arthritis in the wrists.  Disability was noted as mild.

A November 1997 rating decision continued the 20 percent 
rating evaluation, and the veteran appealed.

In March 2002 VA examination, the examiner noted that the 
veteran was an 84 year old retired Blue Cross claims 
worker, with a history of heart disease, a defibrillator, 
and hypertension.  The veteran complained of weakness in 
his hands.  He was right handed.  He reported some 
deformity of the left wrist, and difficulty carrying heavy 
loads in his hands.  He felt that his wrists have become 
weaker over the past 20 years.  He reported sometimes his 
hands felt numb, and then resolved.  There is no wrist 
pain, and no problem with writing.  He has no problems 
with activities of daily living, but has had problems with 
woodworking and painting due to  his wrist condition.  He 
uses an assistive device to open jars.

On physical examination, radial pulses were intact, and no 
gross atrophy was noted.  There was widening of the left 
wrist joint, as compared to the right.  Range of motion 
revealed palmar flexion to 70 degrees on the left wrist, 
and 80 degrees on the right; Extension was normal 
bilaterally; ulnar deviation was decreased to 35 degrees 
on the left, and was 45 degrees on the right; Radial 
deviation was 20 degrees bilaterally; left wrist 
supination was 75 degrees on the left and 85 degrees on 
the right. Pronation was normal bilaterally.  There was no 
pain on palpation.  There was mild weakness with 
resistance of dorsiflexion and plantar flexion of the 
wrist, left greater than right.  Sensation was grossly 
intact bilaterally.  Decreased grip strength was noted on 
the left wrist.

X-rays revealed no significant interval change.  Diagnosis 
was history of service-connected bilateral wrist 
condition; status post bilateral wrist fracture with 
deformity; status post fracture right 5th metacarpal; 
degenerative changes, weakness and range of motion 
limitation on the left wrist.  VA outpatient records from 
September 1998 to July 2002 were for unrelated conditions.

In September 2002 testimony before the undersigned member 
of the Board, the veteran testified to the effect that he 
experiences weakness and cramps in his wrists which 
resolved after about 15 to 20 minutes, but no pain, and 
that he took no medication for his wrists.  He testified 
to loss of strength in the wrists, which limited his 
ability to do mechanical work like mowing the lawn, and 
that he had problems gripping and holding things.

Rating Criteria

The veteran essentially contends that the currently 
assigned 20 percent rating does not adequately reflect the 
severity of his service-connected bilateral wrist 
disability.  
The Board must determine whether the weight of the 
evidence supports the veteran's claim(s) or is in relative 
equipoise, with the veteran prevailing in either event.  
However, if the weight of the evidence is against his 
claim(s), the claim(s) must be denied.  38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

Disability ratings are based on the average impairment of 
earning capacity resulting from disability. 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned 
if the disability more closely approximates the criteria 
required for that rating. Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  

The determination of whether an increased evaluation is 
warranted is to be based on a review of the entire 
evidence of record and the application of all pertinent 
regulations. See Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).  However, where entitlement to compensation has 
already been established, as in this case, and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination 
and endurance.  It is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to all these 
elements.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, 
or associated structures, or to deformity, adhesions, 
defective innervation, or other pathology, or it may be 
due to pain, supported by adequate pathology and evidenced 
by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded 
as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45.  

The Court has held that the RO must analyze the evidence 
of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which 
requires the VA to regard as "seriously disabled" any part 
of the musculoskeletal system that becomes painful on use.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  However, in 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of 
or overlapping with the symptomatology" of the other 
condition. 

Analysis

Service connection is currently in effect for residuals of 
fractures of both wrists, with degenerative changes, rated 
20 percent disabling.  No diagnostic code is specified in 
the rating decisions, but the most relevant diagnostic 
code appears to be the under provisions of 38 C.F.R. § 
4.71a, Diagnostic Code 5215-5010.  Diagnostic Code 5010 
contemplates arthritis due to trauma, substantiated by x-
ray findings, and provides that it is to be rated as 
degenerative arthritis as per Diagnostic Code 5003.  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, an evaluation of 
10 percent is applied for each major joint or group of 
minor joints affected by limitation of motion.  In the 
absence of limitation of motion, a 10 percent evaluation 
will be assigned where there is X-ray evidence of 
involvement of two or more major joints or two or more 
minor joint groups.  A 20 percent evaluation will be 
assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  
The 10 and 20 percent evaluations based on X-ray evidence 
may not be combined with ratings based on limitation of 
motion. 

Wrist disabilities may also be rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5215, for limitation of motion of 
the wrist.  Under Diagnostic Code 5215, a 10 percent 
evaluation may be assigned for palmar flexion limited in 
line with the forearm, and for dorsiflexion less than 15 
degrees.  A 10 percent evaluation is the only assignable 
rating under this diagnostic code for both the major and 
minor extremities.

Under Diagnostic Code 5214, a 20 percent evaluation may be 
assigned for favorable ankylosis of the minor wrist in 20 
degrees to 30 degrees dorsiflexion and a 30 percent 
evaluation is warranted for the dominant wrist.  A 30 
percent evaluation may be assigned under this diagnostic 
code for ankylosis of the minor wrist in any other 
position, except favorable ( a 40 percent rating is 
warranted for the dominant wrist); a 40 percent evaluation 
requires unfavorable ankylosis in any degree of palmar 
flexion, or with ulnar or radial deviation.

The overall evidence prior to March 2002 includes July 
1997 VA examination with range of motion of palmar flexion 
on the right wrist at 65 degrees (normal 80 degrees), and 
normal on the left wrist at 80 degrees; dorsiflexion at 60 
degrees bilaterally, (normal 70 degrees); radial deviation 
to normal levels (20 degrees bilaterally); and ulnar 
deviation bilaterally to 35 degrees (normal 45 degrees).  
However, in March 2002 VA examination, palmar flexion on 
the right wrist was noted as normal at 80 degrees, and on 
the left wrist at 70 degrees (normal 80).  Dorsiflexion 
was noted as normal bilaterally at 70 degrees; radial 
deviation was normal bilaterally at 20 degrees; and ulnar 
deviation was normal on the right wrist at 45 degrees, and 
decreased on the left wrist at 35 degrees (normal 45).  
Thus the overall evidence shows that the veteran's wrists, 
although limited in motion do not show dorsiflexion as 
limited to less than 15 degrees or that palmar flexion is 
limited in line with the forearm, as required for even a 
minimum 10 percent rating under this Diagnostic Code.  
Consequently, the objective range of motion studies by 
themselves do not show entitlement to a compensable rating 
under the Diagnostic Codes for limitation of motion.

However, since this disability involves two or more major 
joints or two or more minor joint groups, a 20 percent 
rating is established for the disability under Diagnostic 
Code 5003, 5010, which contemplates arthritis due to 
trauma substantiated by x-ray findings, with involvement 
of 2 or more major joints or 2 or more minor joints. The 
Board believes that the overall severity of the wrists 
disability more nearly approximates the rating criteria 
for a 20 percent rating, the currently assigned rating is 
proper, and there is no question as to which rating should 
apply in this instance.  38 C.F.R. § 4.7.

A higher rating for this period is unwarranted.  The 
medical evidence does not show that there is such 
limitation in the wrists motion due to pain, weakness, or 
reduction in grip strength so that the veteran should be 
rated for limitation based on ankylosis under Diagnostic 
Codes 5214, 5215, or under any other diagnostic code.  
Although the veteran has related that his wrists impede 
some actions, they do not interfere with daily activities 
of living.  In July 1997 VA examination, the examiner 
noted that the wrists were normal to inspection with no 
evidence of swelling or excessive warmth about the joints, 
and that the veteran was noted to use his hands in a 
functional manner throughout the examination.  Finally, 
the physician characterized the veteran's residual 
disability as "mild."

The Board has considered whether the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  After a careful 
review of the available Diagnostic Codes and the medical 
evidence of record, the Board finds that Diagnostic Codes 
other than those discussed above do not provide a basis to 
assign an evaluation higher than the 20 percent rating 
currently in effect.

Additionally, the evidence does not suggest that the 
veteran's disability produces such an exceptional or 
unusual disability picture as to render impractical the 
applicability of the regular schedular standard, thereby 
warranting the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1).  This case does not present 
factors such as frequent periods of hospitalization or 
marked interference with employment due to these 
disabilities.  The veteran has been noted as retired, and 
the disability picture of the disabilities at issue are 
not so unusual as to make the application of the regular 
schedular standards impracticable.  The Board concludes 
that the record as a whole does not indicate that this 
disability warrants the assignment of an extraschedular 
evaluation.

For this period of the appeal, the Board finds that the 
preponderance of the evidence is against the veteran's 
claim for an increased evaluation and the benefit of the 
doubt doctrine is inapplicable in this instance.

Period After March 2002.

In March 2002 VA examination, the veteran reported 
numbness in his hands.  He testified in September 2002 
that he experiences cramps lasting about 20 minutes at a 
time, with loss of function such as problems with reduced 
grip strength and manipulation.  See Tr., pp. 3-6, 7.  The 
Board finds that further examination is required to 
evaluate these new manifestations that may indicate a 
worsening of the disability since March 2002.

The Board is therefore undertaking additional development 
on the issue of an increased rating for the service 
connected residuals of fractures of the wrists, for the 
period from March 2002, pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule 
of Practice 903. (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R.  20.903.).  After 
giving notice and reviewing the veteran's response to the 
notice, the Board will prepare a separate decision 
addressing this issue.


ORDER

Entitlement to an increased rating in excess of 20 percent 
for service-connected residuals of fractures of both 
wrists, for the period prior to March 2002, is denied.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

